ERVIN, Judge.
The employer/carrier appeal from an order awarding permanent total disability benefits to the claimant. We affirm all issues, except that relating to the portion of the order wherein the judge of compensation claims (JCC) concluded that claimant was entitled to recover attorney’s fees. We cannot discern from the order the JCC’s rationale for awarding fees, and we therefore reverse and remand with directions for the JCC to make specific findings on this matter.
AFFIRMED IN PART, REVERSED IN PART, and REMANDED.
JOANOS and BARFIELD, JJ., concur.